            Case 2:10-cr-00234-GMN-RJJ Document 62 Filed 12/16/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:10-cr-00234-GMN-RJJ-1
AUSTIN JOSHUA PETERSON,                               5HODWHGFDVH 2:20-cv-01171-GMN


                        Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
pursuant to the Court's Order Dismissing the Renewed Motion to vacate under 28 U.S.C. 2255, as an
unauthorized successive 2255 motion, his matter is closed. Judgment for the United States.




      12/16/2020
      ____________________                                 DEBRA K. KEMPI
      Date                                                Clerk



                                                            /s/ D. Reich-Smith
                                                          Deputy Clerk
